 MOBIL OILCOMPANY337WE WILL'NOT promulgate or enforce any rule which prohibits our employees,during nonworking time, from engaging in solicitation on behalf of InternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, AFL-CIO, or anyother labor organization. .WE WILLNOT promulgate,maintain,or enforce any rule which prohibits ouremployees,during nonworking time, from distributing handbills or literature onbehalf of International Union,United Automobile,Aerospace and AgriculturalImplementWorkers of America, UAW, AFL-CIO, orany other labor organiza-tion,in nonworking areas of our plant properties.WE WILL NOTthreaten economic retaliation if any employee engages in or-ganizational activities.WE WILL NOTin any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization,to join or assistthe aforementioned or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any and all such activities.WE WILL offerto R. E. Beck,Eugene Blackburn,Lynndal L.Donica,Fred E.Haley, Jr., Paul Helton,LarryKnight,Johnie Lakes, Robert K.Mobley, CharlesPettypiece,James E. Plymate, andR. L. Ramseyimmediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make them-whole for any lossof salary or pay suffered as a result of the discrimination against them.WE WILLmake whole John Sweet,Harold R.Holliday,Donald R. Smith,James R. Hoskins, Ray S.Edwards, Raymond Pemberton,WileyR. Johnston,Jr., and BillyM. Cloyd forany loss of pay each may have suffered by reasonof the discrimination against them.All our employees are free to become, to remain,.or to refrain from becoming orremaining,members of a labor organization of their own choosing.ERTEL MANUFACTURING CORP.,Employer.Dated-------------------By------------------------------------------(Representative)(Title)NOTE.-We will notifythe above-named employees if presently serving in theArmed Forces of the UnitedStates of their-right to full reinstatement upon applica-tion in accordance with the SelectiveService Actand the UniversalMilitary Train-ing and ServiceAct of 1948,as amended,after discharge,from the Armed Forces.This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicatedirectly withthe Board'sRegionalOffice, 614 ISTACenter, 150West Market Street,Indianapolis,Indiana,Telephone No. Melrose3-8921,if theyhave any ,questions concerning this notice of compliance with itsprovisions.Mobil Oil Company,andOil,Chemical and Atomic WorkersInternational Union,LocalUnion No.7 ..644,AFL-CIO.-CaseNo. 44-CA-3013. June 5, 1964DECISION AND ORDERUpon charges duly filed by the Oil, Chemical and Atomic WorkersInternationalUnion, Local Union No. 7-644, AFL-CIO (hereincalled OCAW), the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fourteenth Region, issued acomplaint, dated May 14, 1963, against Mobil Oil Company (herein.called the Respondent), alleging that the Respondent had engaged inand was engaging in unfair labor practices within the meaning of147, NLRB No. 43.756-236-65-vol. 147-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (1) and '(5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner were duly served uponthe Respondent and the Charging Party.With respect to the unfair labor practices, the complaint alleges insubstance that OCAW was, and is, the exclusive representative ofallproduction and maintenance employees of the Respondent em-ployed at its East St., Louis refinery, excluding office clerical em-ployees, guards, professional employees, and supervisors as definedin the Act, and that on September 8, 1962, and at all times thereafter,Respondent unlawfully refused to bargain collectively with OCAWby insisting, as a condition of'executing a collective-bargaining agree-ment with OCAW, that the contract ultimately agreed upon by theparties contain the following clause :If an employee covered by this Agreement or any previous agree-ment is or has been promoted to a Management position, he willretain all position seniority in the department which he left andwill accumulate plant seniority during the period he holds aManagement position.On July 8, 1963, the Respondent, OCAW, and the General Counselof the National Labor Relations Board entered into a stipulation ofthe record in this proceeding, in which they agreed that the charges,the complaint, the answer, the stipulation, and the exhibits attachedthereto constitute the entire record in the case, and submitted the caseto the Board for findings of fact, conclusions of law, and order di-rectly-by the Board.They waived a hearing before a Trial Examiner,the making of findings of facts and conclusions of law by a Trial Ex-aminer, and the issuance of a Trial Examiner's Decision, but reservedthe right to file a motion to dismiss complaint, or proposed findingsof fact or conclusions of law, and briefs in support thereof.On July 16, 1963, the Board issued an order approving stipulationand transferring case to the Board. Thereafter, the General Counselfiled a brief and proposed conclusions of law. The Respondent fileda brief and a request for oral argument.' Thereafter, on October 3,1963, the parties entered into a stipulation to correct the record, whichis hereby accepted.On the basis of the stipulation as corrected, thebriefs, and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in the proc-essing, sale, and distribution of petroleum and allied products at its1As the record adequately presents the positions of the parties, the Respondent's requestfor oral argument is hereby denied. MOBIL OILCOMPANY339East St. Louis, Illinois, plant.Annually, Respondent ships goodsvalued in excess of $50,000 to points outside the State of Illinois.TheRespondent admits, and we find, that it is engaged incommercewithin the meaning of the Act.II.LABOR ORGANIZATIONINVOLVEDOil,Chemical and Atomic WorkersInternationalUnion, LocalUnion No. 7-644, AFL-CIO, is ,a labororganization as defined in Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn April 1, 1962, the Respondent and OCAW began negotiationsfor a new contract? On April 19, 1962, OCAW proposed a changein article IV, section 26, of the contract, quoted above, which, invarying forms had been included in each of the prior 12 contracts.To that clause, OCAW sought to add a new paragraph providingthat any management employee who had retained seniority underthe prior contract would forfeit seniority if during a strike he per-formed work normally assigned to an employee in the bargainingunit.This demand, including the proviso that the strike be legal,was repeated in the negotiation sessions of May 15 and July 9, 1962.The Respondent's position was that these persons had earned theirseniority under the terms of .the contract and if at any time theywere no longer qualified for management positions, or if there wereno management position available, they should be able to return to.jobs in the bargaining unit.On August 27, 1962, OCAW took the new position that any agree-ment reached in negotiations must exclude'any reference to super-visory seniority, and adhered to it at the September 13 meeting. On.November 1 OCAW stated that if the Respondent insisted on retain-ing supervisory seniority, OCAW would file an unfair labor prac-tice charge.However, both parties agreed that this issue should nothold up the signing of a contract.During the bargaining sessionof December 5 and 6, OCAW proposed two alternatives to the Re-spondent.The first would have eliminated the disputed, clause from:the contract and the second would have allowed present employeesto retain their seniority for a 60-day probationary period following-their promotion to management positions and would give 30 days.to those presently in management positions to decide whether theywould return to the bargaining unit with their accumulated seniorityfailure to do so would result in forfeiture of all previously accumu-2 Prior to this time the parties had signed 12 collective-bargaining contracts,the firstin 1944. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatedand/or retained seniority.On January 12, 1963; a revised ver-sion ofthis plan was submitted by OCAW to the Respondent for itsconsideration.'Between January 12 and February 1, 1963, OCAW agreed to signthe contract under protest with the understanding that it would filean unfair labor practice charge.The parties agreed orally that thedisputed clause would be deleted from the contract if declared anonmandatory subject of bargaining by the Board, but if the Boardheld it to be a mandatory subject of bargaining, it would remain inthe contract.On February 1 the Respondent wrote OCAW acknowl-,edging that OCAW signed the contract under protest with the under-standing that it would file an unfair labor practice charge.The newcontract became effective February 5, 1963, for a term extending toMarch 10, 1964.On March 8, 1963, OCAW filed a charge alleging'violation of Section 8(a) (5) based on the Respondent'sinsistenceupon inclusion of the supervisory seniorityclausein the contract .4Section 8(d) of the Act requires the employer and the employees'representative to bargain with each other in good faith with respectto "wages, hours, and other terms and conditions of employment."Seniority for present and future employees in the bargaining unit isa mandatory subject of collective bargaining.'How seniority shallbe determined is, a detail of bargaining.Thereisnostatutory orother requirement that in computing seniority only time actuallyspent working as an employee in the unit shall be taken intoaccount.6Many collective-bargaining contracts provide,as doesthe one involvedin this case, for the retention of seniority earned before the promo-tion of an employee to a supervisory position and for the continuedaccumulation of seniority while in such supervisory position? Suchprovision is applicable only if the supervisor is demoted to a positionwithin the rank-and-file bargaining unit; it does not determine condi-tions of employment for supervisorsquasupervisors.We hold thatin insisting upon a contract clause providing for the retention andaccumulation of seniority by employees promoted to supervisory po-sitions,Respondent did not violate Section 8(a) (5) and (1) of theAct.Accordingly, we shall dismiss the complaint.8 The only substantial change was to allow a 90-day instead of 60-day retention periodto new supervisory appointees.aThe Respondent contends that OCAW waived its right to object to the inclusion of theclause by signing the contract.OCAWsigned under protest.Such action negates anybelief that OCAW clearly and unmistakably waived any statutory rights.Beacon PieceDyeing and Finishing Co., Inc.,121 NLRB 953. The Respondent also argues that if theBoard decides that supervisory seniority is a permissive subject of bargaining, it would beissuing a declaratory judgment,an action the Respondent deems beyond the Board'spowers.In view of our disposition of the case, we do not reach this issue.5Houston Chapter,AssociatedGeneral Contractors of America,Inc.,143 NLRB 409 ;Bethlehem Steel Company(Shipbuilding Division),136 NLRB 1500.e FordMotor Co.v.Huffman,345 U.S. 330.See Bureau of National Affairs, Collective Bargaining and Contracts,par. 75: 10. THE LUFKIN RULE COMPANYCONCLUSIONS OF LAW3411.Respondent Mobil is an Employer within the meaning of theAct.2.The Union is a labor organization within the meaning of theAct.3.By insistence upon the inclusion of the supervisory seniorityclause in the agreement with the Union, Respondent Mobil has notengaged in an unfair labor practice within the meaning of Section8(a) (5) and (1) and Section 2(6) and (7) of the Act.[The Board dismissed the complaint.]The Lufkin Rule CompanyandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW (AFL-CIO), Petitioner.Cases Nos. 7-RC-5750 and 7-RC-5784. June 5, 1964SUPPLEMENTAL DECISION AND DIRECTIONOn April 29, 1964, the Board issued a Decision, Order, and Direc-tion of Second Election finding that certain preelection conduct ofthe Employer interfered with the exercise of free choice of the em-ployees and warranted setting aside elections conducted on June 25,1963.1Thereafter, the Petitioner filed with the Board a motion toamend the Board's decision to direct the Regional Director to includeappropriate language in the election noticesto insurethat the eligiblevoters are fully informed that a new election is being conducted be-cause of Employer conduct which improperly affected the results of thefirst election.The Petitioner also requested that the Employer berequired to post copies' of the Board's Decision, Order, and Directionof Second Election on its bulletin boards for a reasonable period.The Employer submitted a memorandum in opposition to the Peti-tioner's motion.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].1 Not publishedin NLRBvolumes.The Board(a panel of Chairman McCulloch andMembers Leedom and Brown)held that the Employer's announcementshortly before theelection of changes in the procedure for automatic salary reviews and annual merit re-views, andthe Employer's guarantee in a posted salary programthatno employee wouldbe held below the minimum for his salary grade, were beneficial changes of a substantialnature.147 NLRB No. 46.